POPE, Circuit Judge.
This is not a dissent, although it may sound like one. I must concede that there is plenty of modern authority for what the court does here, namely, take the perfectly plain language of a statute and by reference to its legislative history come up with a result which says that the statute does not mean what it says. The conclusion is reached that § 3731 “must be regarded as having the same scope as the 1942 form of the statute.”
The relevant part of § 3731 contains language which seems, plainly and unambiguously to authorize this appeal. It says, in so many words, that the United States may appeal “from a decision or judgment setting aside, or dismissing any indictment or information, or any count thereof except where a direct appeal to the Supreme Court of the United States is provided by this section.”
Twenty-five years ago a Congressman observing a perfectly plain provision in a bill on his desk did not need to do anything more than decide if he liked what the bill said and vote accordingly. But today, under the current fashion of things, the Congressman can do no such thing. He cannot tell what he is voting for until he either (a) finds in the accompanying committee report an explanation that the bill is intended to accomplish what it plainly provides, or (b) researches all past history of all legislation in this field. The practicing lawyer at Gopher Prairie has the same problem. He takes his United States Codes and reads the text. Though it appears plain *760and unambiguous, he cannot safely advise his client what it means until he travels to Minneapolis and spends a few days studying the legislative history. Even then he may make a fatal error if the complete history is only available at Washington, D. C.
The views I am trying to express were never better said than by Mr. Justice Jackson in his concurring opinion in Schwegmann Bros. v. Calvert Corp., 341 U.S. 384, 396, 71 S.Ct. 745, 751, 95 L.Ed. 1035, as follows:
“The Rules of the House and Senate, with the sanction of the Constitution, require three readings of an Act in each House before final enactment. That is intended, I take it, to make sure that each House knows what it is passing and passes what it wants, and that what is enacted was formally reduced to writing. It is the business of Congress to sum up its own debates in its legislation. Moreover, it is only the words of the bill that have presidential approval, where that approval is given. It is not to be supposed that, in signing a bill the President endorses the whole Congressional Record. For us to undertake to reconstruct an enactment from legislative history is merely to involve the Court in political controversies which are quite proper in the enactment of a bill but should have no place in its interpretation.
“Moreover, there are practical reasons why we should accept whenever possible the meaning which an enactment reveals on its face. Laws are intended for all of our people to live by; and the people go to law offices to learn what their rights under these laws are. Here is a controversy which affects every little merchant in many States. Aside from a few offices in the larger cities, the materials of legislative history are not available to the lawyer who can afford neither the cost of acquisition, the cost of housing, or the cost of repeatedly examining the whole congressional history. Moreover, if he could, he would not know any way of anticipating what would impress enough members of the Court to be controlling. To accept legislative debates to modify statutory provisions is to make the law inaccessible to a large part of the country.”1
Time was when the law was different than it is now. Thus in Helvering v. City Bank Farmers Trust Co., 1935, 296 U.S. 85, 89, 56 S.Ct. 70, 72, 80 L.Ed. 473, the Court said: “We are not at liberty to construe language so plain as to need no construction, or to refer to committee reports where there cam be no doubt of the meaning of the words used.” (Emphasis *761mine.) 23 In United States v. Mo. Pac. R. Co., 1929, 278 U.S. 269, 278, 49 S.Ct. 133, 136, 73 L.Ed. 322, the Court said: “Appellants seek to support the view for which they contend by some of the legislative history of the enactment and especially by explanatory statements made by Senator Elkins in connection with the report of the majority of the Senate •committee submitting the bill for the act in question. Where doubts exist and •construction is permissible, reports of the committees of Congress and statements by those in charge of the measure, and other like extraneous matter may be taken into consideration to aid in the ascertainment of the true legislative intent. But where the language of an enactment is clear, and construction according to its terms does not lead to absurd or impracticable consequences, the words employed are to be taken as the final expression of the meaning intended. And in such cases legislative history may not be used to support a construction that adds to or takes from the sigificance of the words employed.”
The decisions from which I have just quoted and which seem to me to be sound and to make sense, have now been superseded by the rule stated in the majority opinion, which is, that a statute such as this “is to be interpreted in the light of its legislative history whether or not its statutory language is ambiguous.”
I know of no better illustration of the universality of this legislative history technique in construing statutes than the “massive body of cases” collected in the appendix attached to Mr. Justice Frankfurter’s dissenting opinion in Commissioner of Internal Revenue v. Estate of Church, 335 U.S. 632, 682, 687, 69 S.Ct. 322, 355, 93 L.Ed. 288, all decided “during the past decade preceding Jan. 17, 1949. The English courts, which I think have had as much experience as our courts in the construction of statutes, and whose views on this matter seem persuasive to me, will have none of this business of saying that a perfectly plain statute means something else because of its legislative history. Viscountess Rhoudda’s Claim, 1922, 2 A.C. 339, 383.
I think the case before us furnishes an illustration of the dubious propriety of relying upon what someone said about a statute rather than upon what the statute itself says. In this case the legislative history relied upon is the following sentence from the Revisers’ Notes which accompanied the new Title 18 when it was enacted in 1948: “Minor changes were made to conform to rule 12 of the Federal Rules of Criminal Procedure.” Our whole decision hangs upon that word “minor”. If the sentence merely said: “Changes were made to conform to rule 12”, it would accurately describe just what the new language stated.
Rule 12 abolished the ancient forms of pleadings such as motions to quash and pleas in abatement. It substituted the provision of Rule 12 to the effect that “any defense or objection which is capable of determination without the trial of the general issue may be raised before trial by motion.” Specifically noticed are the “motion to dismiss or to grant appropriate relief”. When the language of § 3731, which we here construe, came along in 1948, it "conformed” to Rule 12 by simply providing that the United States might appeal from a decision “dismissing any indictment or information.” We decline that simple explanation because the Revisers’ Notes called the changes “minor”.3
*762In reading the section before us as no more than a restatement of the provisions of the 1942 act, we arrive at a result which I would think contrary to the general purposes of Congress when it passed this statute and of the Supreme Court when it adopted Rule 12, namely, to be done for all time with the ancient motions to quash and pleas in abatement and all the technicalities attendant thereto.
Notwithstanding this plain effort, we must continue to judge the appealability of an order of dismissal by examining at length the scope of the ancient plea in abatement or motion to quash. Thus we perpetuate and immortalize these anachronisms.
My purpose in writing this protest with respect to the action from which I cannot dissent, is to make a suggestion which someone with more authority than I possess might accept, and thus lead a movement to adopt a more realistic rule for statutory construction.

. In an address to the American Law Institute (see 8 F.R.D. 121, 124) Mr. Justice Jackson said: “I, like other opinion writers, have resorted not infrequently to legislative history as a guide to the meaning of statutes. I am coming to think it is a badly overdone practice, of dubious help to true interpretation and one which poses serious practical problems for a large part of the legal profession. The British courts, with their long accumulation of experience, consider Parliamentary proceedings too treacherous a ground for interpretation of statutes and refuse to go back of an Act itself to search for unenacted meanings. They thus follow Mr. Justice Holmes’ statement, made, however, before he joined the Supreme Court, that ‘We do not inquire what the legislature meant, we ask only what the statute means.’
*****


. The Court cited Wilbur v. United States, 1931, 284 U.S. 231, 237, 52 S.Ct. 113, 115, 76 L.Ed. 261. There it said: “And, in support of his contention, petitioner invokes history of the legislation, but that is not here permissible, for the language and meaning of the statute in respect of the question under consideration are clear.”


. I will concede that the Revisers’ Notes in this ease must have been read by the Congressional committees and the members of both Houses. This is more than can be said of some committee reports on which, under the current fashion, the courts are wont to rely in determining the meaning of statutes. An interesting comment on this whole subject is to be *762found in Roehner on Federal Taxation, Vol. 4, No. 2, Sept. 26, 1958, p. 14, where the editor quotes from an authority which he cites the assertion that the Congressional committees do not usually go over or listen to the reading of substantial portions of the committee reports which accompany tax bills.